Citation Nr: 0809219	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to October 31, 2003 
for the grant of service connection for urethral stricture 
with chronic dysuria and chronic prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that decision, the RO granted service 
connection for urethral stricture with chronic dysuria and 
chronic prostatitis, and assigned an initial 40 percent 
evaluation effective October 31, 2003.  The veteran has 
appealed the effective date of award assigned.

In July 2007, the veteran appeared and testified before the 
undersigned Acting Veterans Law Judge, who was designated by 
the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§§ 7101(c), 7102 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The record reflects that the veteran filed an original 
service connection application for urinary tract and prostate 
conditions in July 1988.  The RO denied this claim in a 
rating decision dated October 14, 1988.  The veteran filed an 
application to reopen his claim on October 31, 2003.  In the 
May 2005 rating decision, the RO granted service connection 
for urethral stricture with chronic dysuria and chronic 
prostatitis effective to the date of the application to 
reopen.

In perfecting an appeal with respect to the effective date of 
award assigned in the May 2005 rating decision, the veteran 
initially argued that his effective date of award should 
extend to the filing of his original application.  This 
argument was premised on theory that his condition had been 
present since service, and that the RO's failure to assist in 
developing his claim was the only reason his claim was denied 
in 1988.  At his Travel Board hearing in July 2007, the 
veteran argued that this duty to assist violation rose to the 
level of clear and unmistakable error (CUE).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The present claim for an 
effective date earlier than October 31, 2003 would clearly be 
affected by a finding of CUE in the October 1988 rating 
action that denied service connection for that disability.

Accordingly, the Board finds that the issue of whether CUE 
exists in the October 1988 rating decision that denied 
service connection for urinary tract and prostate conditions 
is inextricably intertwined with the current effective date 
issue on appeal, and must be resolved prior to the Board's 
consideration of the earlier effective date claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue of 
whether CUE exists in the October 14, 1988 
rating decision, which denied service 
connection for chronic urinary tract 
condition and prostate condition.  If the 
decision is adverse to the veteran, he 
should be provided notice of this decision 
and his appellate rights.  Then, only if 
an appeal is timely perfected, the issue 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

2.  If still in controversy, the RO should 
readjudicate the issue of entitlement to 
an effective date prior to October 31, 
2003 for the grant of service connection 
for urethral stricture with chronic 
dysuria and chronic prostatitis.  If the 
determination remains adverse to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
afforded a reasonable period of time for a 
response.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

